Citation Nr: 1441686	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.    

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 30, 1976 to October 5, 1976.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which determined that new and material evidence had not been received to reopen service connection for a left shoulder disability.  In January 2013, the RO reopened the claim and denied service connection on the merits.   

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  In a January 1977 decision, the RO denied service connection for a left shoulder disability on the basis that there was no evidence of aggravation of the pre-existing left shoulder disability beyond the natural progression of the disease.  The Veteran was notified of this decision and he did not file a timely appeal.     

2.  In a May 1982 decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for a left shoulder disability.  The Veteran was notified of this decision and he did not perfect an appeal.     

3.  Evidence received since the May 1982 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for a left shoulder disability.     

4.  A left shoulder disability was not identified on the examination when the Veteran was accepted for his period of active service. 

5.  There is clear and unmistakable evidence that the left shoulder disability pre-existed active service and did not increase in severity during service beyond the natural progression of the disease. 


CONCLUSIONS OF LAW

1.  The January 1977 and May 1982 decisions are final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The evidence received subsequent to the May 1982 decision is new and material to reopen service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided a notice letter to the Veteran in February 2009, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The notice letter provided notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2009 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the claim for service connection for a left shoulder disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In March 2009, in response to this letter, the Veteran informed VA that he had no other information or evidence to submit in support of his claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this appeal on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Social Security Administration records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  A VA examination of the claimed disability was conducted in December 2012 and an addendum medical opinion was obtained in January 2013.  A medical opinion addressing whether the claimed disability pre-existed service and was aggravated in service was obtained.  The VA examination was conducted by a medical professional and was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

New and Material Evidence

In this case, the RO issued a decision in January 1977 which denied service connection for a left shoulder disability.  The reason for this denial was that the evidence showed that the claimed left shoulder disability existed prior to service and was not aggravated by service.  The Veteran was notified of the decision and he did not perfect an appeal.  The January 1977 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A May 1982 decision determined that new and material evidence had not been received to reopen the claim for service connection for a left shoulder disability.  The Veteran appealed this decision and a statement of the case dated July 29, 1982 upheld the denial.  A VA Form 9 was not received and the May 1982 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence of record at the time of the May 1982 decision consisted of the Veteran's service treatment records and VA treatment records dated from March 1982 to May 1982.  

The Veteran filed a claim to reopen service connection for a left shoulder disability in November 2008.  The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The December 2012 VA examination report and the January 2013 addendum opinion provides evidence as to whether the left shoulder disability increased in severity in active service.  In statements dated in October 2008 and May 2009, the Veteran described left shoulder injuries in service.  This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  This evidence is material.  The lay evidence addresses an injury to the left shoulder in service.  The medical evidence addresses the severity of the disability in active service.  This evidence is pertinent to the unestablished fact of whether the disability was permanently aggravated in service.  The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for a left shoulder disability is reopened and must be addressed on the merits. 

Analysis: Service Connection

The Veteran asserts that he incurred his current left shoulder disability in service.  He contends that he did not have problems with his left shoulder prior to basic training.  He contends that during basic training, while going through an obstacle course, he fell off the overhead bars and injured his left shoulder.  He states that he had repeated visits to the local military hospital and he was given the option of having surgery or being released from active duty.  See the May 2009 notice of disagreement.  In an October 2008 statement, the Veteran stated that he suffered an injury in basic training which put him in the hospital and eventually caused him to be released from the military.  He reported that he fell during field exercises and permanently damaged and dislocated his left shoulder.  

Service records show that the Veteran entered active service on June 30, 1976 and was discharged on October 5, 1976.  Service treatment records show that he was afforded a service entrance examination.  A June 30, 1976 enlistment examination report indicates that physical examination of the upper extremities was normal.  He denied having a trick or painful shoulder.  The Veteran was found qualified for duty.  There is no evidence of a diagnosis of a left shoulder disability upon entrance examination. 

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b), Wagner, 370 F. 3d at 1096.  

In the present case, the Board finds that there is clear and unmistakable evidence that the left shoulder disability existed prior to service and was not aggravated by such service beyond the natural progression of the disease. 

Service treatment records show that 12 days after service enlistment, the Veteran was seen for complaints of the left arm coming out of socket.  Physical exam revealed full range of motion without pain.  Impression was normal exam.  See the service treatment record dated in July 12, 1976.  An August 11, 1976 service treatment record indicates that the Veteran had complaints of left shoulder coming out of place six times since being in service.  The Veteran's left shoulder came out of the socket when the Veteran laid on the table on examination.  The impression was chronic subluxation and existed prior to the service.  The Veteran was referred to orthopedics.    

An orthopedic consult dated August 11, 1976 indicates that the Veteran's shoulder has come out of place six times since he has been in service.  It was noted that there was no documentation of any true dislocation.  It was further noted that the Veteran had no history of previous shoulder problems.  Examination showed no atrophy, full range of motion, no gross instability and negative apprehension.  The Veteran was able to sublux shoulder during the examination and could easily be reduced.  X-rays showed no deficits or defect.  Physical therapy was recommended to strengthen the muscles of the left shoulder.  The examiner noted that he doubted the left shoulder disability exited prior to service.  A physical therapy note dated August 12, 1976 shows the Veteran was instructed in exercise to strengthen the left shoulder.  

The Veteran was seen in an emergency room on August 15, 1976 and was referred to the Orthopedic clinic.  It was noted that he had five or six dislocations that day.  The Veteran was seen in the orthopedic clinic on August 16, 1976.  He reported recurrent left shoulder dislocations that were becoming increasingly painful.  He estimated having 20 dislocations in the past 6 weeks.  He said the shoulder dislocates in bed and out in the field.  Physical exam showed full active range of motion without swelling or ecchymosis.  An x-ray report was negative.  It was noted that the Veteran had been injured on horizontal bars.  

Service treatment record dated September 9, 1976 indicates that the Veteran was having trouble with overhead bars during physical training.  He was placed on a profile G, Code 3, for two weeks and was told to return to the clinic in two weeks.  

An orthopedic clinic record dated September 16, 1976 notes that the Veteran was seen the prior evening in the emergency room with a subcoracoid dislocation of the left shoulder which had dislocated in bed.  It reduced spontaneously.  On exam, there was no reaction around the shoulder and no swelling.  The Veteran was given a profile for three weeks, issued a sling, and was told to return in two weeks to possibly schedule surgery.  

Another service clinical record dated September 16, 1976 notes that the Veteran's chief complaint was recurrent dislocation of the left shoulder.  The Veteran reported that he initially had a dislocation of his left shoulder while he was wrestling in high school at age 17 and he had multiple dislocations since then.  Physical examination revealed that the Veteran had mild reaction of the left shoulder.  The shoulder was reduced at the time of the examination.  The diagnosis was recurrent dislocation of the left shoulder.  The Veteran was placed on profile and it was recommended that the Veteran meet a Medical Board for consideration of separation since the Veteran did not meet the medical fitness standards and the disorder existed prior to service and was not aggravated in service.   

Medical Board Proceedings on September 20, 1976 determined that the Veteran did not meet the medical fitness standards for retention.  Physical exam was entirely within normal limits except for a mild reaction of the left shoulder which reduced at the time of exam.  It was determined that the Veteran's condition existed prior to service and was not aggravated by service.  The Veteran was honorably discharged from active service due to physical disability on October 5, 1976.  

A VA examination report dated in December 2012 indicates that the Veteran reported a history of dislocation of the left shoulder several times before entering service.  The Veteran reported that during service, he had recurrent dislocations of the left shoulder when on the parallel bars and he was discharged after three months of active duty.  He stated that he has had multiple episodes of recurrent dislocation over the past 38 years, and he reduces the dislocation himself, and have received no medical or surgical treatment for the shoulder.  

On examination, range of motion was zero degrees to 180 degrees abduction and flexion, with no painful motion.  There was no additional limitation following repetitive use testing.  Muscle strength testing was 5/5.  The Veteran has not had any surgeries.  The diagnosis was recurrent left shoulder dislocation.  Following examination and review of the claims file, the VA examiner opined that the left shoulder disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

In a January 2013 VA addendum opinion, another VA physician in addition to the VA physician who conducted the December 2012 VA examination, reviewed the claims folder and rendered a medical opinion as to whether the left shoulder disability pre-existed service and was aggravated by active service.  The VA physicians opined that it was not at least as likely as not that the left shoulder condition was permanently worsened by service beyond its natural progression.  The VA physicians noted that the Veteran was first seen during his second week of basic training for a recurrent dislocation of the left shoulder.  The history at that time was of dislocation while wrestling in high school, with multiple dislocations since that time.  It was noted that the Medical Board proceeding recommended separation for recurrent dislocation of the left shoulder which was not in the line of duty, existed prior to service, and was not aggravated by service.  

The VA physicians found that there is no evidence of any serious injury in service that would have permanently worsened the left shoulder disability beyond its natural progression.  The VA physicians noted that although it is possible that physical exercises during basic training could have temporarily worsened the pre-existing condition, there is no evidence that any event in service would have permanently worsened the condition beyond its natural progression.  The VA physicians indicated that the regarding natural progression, the recurrent shoulder dislocation was a condition characterized by repeated or partial or total separation of the head of the humerus from the glenoid cavity.  The main significance of the subluxation and dislocation is that after the first time, recurrence is very likely especially in younger patients and the recurrence rate in patients under 25 years old with or without treatment for the initial episode is probably 80 percent or more and the recurrence rate goes down as age advances.  
 
There is affirmative evidence establishing that the pre-existing left shoulder disability was not aggravated during service beyond the natural progression of the disease. The Medical Board report and the VA medical opinions dated in December 2012 and January 2013 are affirmative evidence that establishes that the pre-existing left shoulder disability was not aggravated during service beyond the natural progression of the disease.   

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the December 2012 VA medical opinion and the January 2013 addendum opinion to have great evidentiary weight in this case.  The VA physicians considered the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the left shoulder disability including the Veteran's own statements concerning this disorder in arriving at the medical opinion.  The VA physicians provided a detailed rationale for the opinion and cited to the facts which supported the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the Medical Board report to have great evidentiary weight as well.  The Medical Board report and the supporting medical evidence was generated at the time of service.  The Medical Board considered the service treatment records and the Veteran's entire medical history pertinent to the left shoulder disability including the Veteran's own statements concerning this disorder in arriving at the medical opinion.  The Medical Board opinion cited to the facts which supported the opinion.

The evidence in support of the Veteran's claim essentially consists of his own lay statements that the left shoulder disability was caused by an injury in service.  In the May 2009 notice of disagreement, the Veteran for the first time provided his own account of the events surrounding his in-service treatment and discharge from active service.  He contends that he did not have problems with his left shoulder prior to basic training.  He contends that during basic training, while going through an obstacle course, he fell off the overhead bars and injured his left shoulder.  He states that he had repeated visits to the local military hospital and he was given the option of having surgery or being released from active duty.  In an October 2008 statement, the Veteran stated that he suffered an injury in basic training which put him in the hospital and eventually caused him to be released from the military.  He reported that he fell during field exercises and permanently damaged and dislocated his left shoulder.

The Veteran is competent to report firsthand events such as an injury and report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements made in May 2009 and October 2008 are not credible.  The Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the left shoulder disability are inconsistent and are not supported by the evidence of record.  While the Veteran did sustain an injury of the shoulder in August 1976 from falling off horizontal bars, this was not the first instance of dislocations of the shoulder.  Specifically, the service treatment records show that the Veteran sought medical treatment for a left shoulder dislocation 12 days after service enlistment.  He did not report an injury to the left shoulder at that time; he reported having several shoulder dislocations.   

The evidence of record does not support the Veteran's contention that he did not have dislocations prior to service entry.  The September 1976 report indicates that the Veteran reported initially having dislocations of the left shoulder while wrestling in high school and reported "multiple dislocations since then."  The Veteran also reported having dislocations of the shoulder prior to service at the December 2012 VA examination.  

The Board finds that the service treatment records and the Veteran's own statements contained therein are more probative than the Veteran statements made in 2008 and 2009, in connection with his claim for compensation benefits.   The Board finds that the lay and medical evidence generated at the time of the Veteran's period of service to be highly probative because this evidence is contemporaneous with the Veteran's period of service and the time of the claimed injury.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded thirty years after the event in question.  

VA bears the burden of rebutting the presumption of soundness by demonstrating the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service (i.e., there was no increase in the disability during service or any increase in the disability was due to natural progression).  38 U.S.C.A. § 1153.  

The Board finds that there is clear and unmistakable evidence that the Veteran's left shoulder disability existed prior to his period of active duty.  Although there is nothing noted on entry, the record includes service treatment records which document recurrent left shoulder dislocations which began two weeks after service entrance.  The Veteran's own lay statements made during service and at the December 2012 VA examination support the finding that he had recurrent left shoulder dislocations prior to service.  Furthermore, the September 1976 Medical Board report and the December 2012 VA medical opinion with the January 2013 addendum opinion indicate that the physicians concluded that the Veteran's left shoulder disability clearly existed prior to service.

The Board finds that there is clear and unmistakable evidence that the Veteran's left shoulder disability did not increase in severity beyond its natural progression during service.  The most probative evidence to this determination are the Medical Board report and the December 2012 VA medical opinion with the January 2013 addendum opinion.  The Medical Board report and the December 2012 and January 2013 VA medical opinions indicate that the physicians concluded, after review of all pertinent evidence, that the Veteran's left shoulder disability was not aggravated beyond the natural progression of the disease.  

Based on the foregoing, the Board finds that the presumption of soundness in this case is rebutted as the evidence clearly and unmistakably demonstrates that the Veteran's left shoulder disability clearly and unmistakably pre-existed service, and clearly and unmistakably did not undergo an increase in the underlying disorder beyond natural progression during or as a result of service, and thus was not aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As there is not an approximate balance of evidence, reasonable doubt does not arise and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened and the appeal is granted to that extent.  

Service connection for a left shoulder disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


